Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The effective filing date of this application is April 19, 2019. This application is a CON of PCT/CN2019/083547 04/19/2019. This Office Action is in response to the amendment and remarks filed March 1, 2021. 
Examiner notes the previously outstanding rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been overcome by amendment of the claims. However, upon further consideration of the amendment filed March 1, 2021, new rejections under both 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been made as noted below. This action is a FINAL REJECTION.

Response to Arguments
Applicant's argument filed March 1, 2021 regarding currently-amended Claims 1 – 4, 16 – 20 and the disclosure of JIN (US 10,263,215) has been fully considered but is not persuasive. Applicant’s amendment changed the scope of the claimed subject 
Applicant argues that currently-amended, independent Claim 1 should be allowed because JIN’s inorganic packaging layer 210 contains nanopores 211 and is adjacent to JIN’s buffer layer 240, as shown in JIN’s FIG. 4; and, as such, JIN does not disclose currently-amended Claim 1.
This is not found to be persuasive. As best understood by Examiner, Applicant interprets JIN’s inorganic packaging layer 210 as the recited “thin film encapsulation layer” of instant Claim 1, line 4. If Examiner interprets the recited “thin film encapsulation layer” of instant Claim 1 as JIN’s inorganic packaging layer 210, then Examiner notes the following. JIN does not require the thin film encapsulating layer 210 to be porous, but does teach, by way of two examples (see “first embodiment” of FIG. 1 and “second embodiment” of FIG. 2) a thin film encapsulating layer 210 that can be formed to have pores 211 at a surface. See [0040]. See also [0026], “Furthermore, a surface of the first inorganic packaging layer 210 can be formed with a nano-porous structure.” 
 Since JIN’s “first embodiment” shown in FIG. 1 and “second embodiment” shown in FIG. 4 both teach the thin film encapsulating layer 210 can have pores formed only at a surface of the thin film encapsulating layer 210 – JIN as such teaches a thin film encapsulating layer 210 substantially free from pores, since, if there are pores present in layer 210, they are located only at a surface of JIN’s thin film encapsulating layer 210. 
Applicant also argues “The remaining claims should be allowed for the same reasons as claim 1 and for the specific features they recite”. This is not found to be persuasive for the same reason as noted above by Examiner regarding currently-amended Claim 1.
Claim Rejections - 35 USC § 112
First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 4, 16 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, line 9 – 10 recites "wherein the thin film encapsulating layer is directly in contact with the at least one buffer layer and substantially free from pores”. However, Examiner finds no disclosure for a thin film encapsulating layer substantially free from pores. Examiner finds no mention in the disclosure for any layer being “substantially free from pores”, nor finds disclosure for a layer being formed to be 
Claims 2, 3, 4, 16, 17, 18, 19 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because they are dependent on Claim 1, which is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for the reason noted above.
Claim Rejections - 35 USC § 112
Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is dependent on Claim 1 and recites in line 2 “a thin film encapsulating layer”. It is indefinite as to whether reference is intended to be made to the “a thin film For purposes of compact prosecution (See MPEP § 2173.06), Examiner will interpret Claim 18 based on the following suggested amendment (See MPEP § 2173.05(e) Section I.): 

18. (Currently Amended) The display panel of claim 1, wherein 
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 4, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JIN (US 10,263,215; J. Jin; dated April 16, 2019; See IDS filed January 6, 2020; This reference was cited in the prior office action).
Regarding Claim 1 and Claim 20: JIN teaches or discloses a display panel (“OLED device packaged by thin film and thin film packaging method of OLED device”; See ABSTRACT; See FIG. 1, FIG. 4; instant Claim 1) and a display device comprising the display panel of claim 1 (instant Claim 20) comprising: 

an encapsulating unit 200 disposed on the display substrate 100, 

    PNG
    media_image1.png
    189
    401
    media_image1.png
    Greyscale


the encapsulating unit 200 comprising at least one buffer layer 240 and a thin film encapsulating layer 210 (“first inorganic packaging layer 210”, [0033]), 
wherein the at least one buffer layer 240 (“organic buffer layer 240”) comprises a buffer body 220 (“organic scattering layer”) and a plurality of first buffer particles 221 (“ellipsoidal particles”) disposed in the buffer body 220,
the buffer body 220 is deformable under an action of an external force thereby compressing the first buffer particles 221, and the first buffer particles are elastically deformable or capable of being crushed by compression (Column 2, line 7 – 8, “…the organic buffer layer is configured to buffer stress generated due to bending or folding..”; See also Column 5, line 12 – 14, “The organic buffer layer is configured to buffer stress generated due to bending or folding of the device…”); and
wherein the thin film encapsulating layer 210 is directly in contact with the at least one buffer layer 240 (See FIG. 4 above; See also [0025], “The first inorganic packaging layer 210 is disposed on the OLED display device 100.”).
Regarding further wherein the thin film encapsulating layer 210 is substantially free from pores – JIN does not explicitly require the thin film encapsulating layer 210 to be porous, but does present, by way of two examples (see “first embodiment” of FIG. 1 and “second embodiment” of FIG. 2) a thin film encapsulating layer 210 that can have pores 211 at a surface. See [0040]. See also [0026], “Furthermore, a surface of the first inorganic packaging layer 210 can be formed with a nano-porous structure.” 
 Since JIN’s “first embodiment” shown in FIG. 1 and “second embodiment” shown in FIG. 4 both teach the thin film encapsulating layer 210 can have pores only at a surface of the thin film encapsulating layer 210 – JIN as such teaches the thin film encapsulating layer 210 is substantially free from pores, since for embodiments where pores are present in layer 210, the pores are located only at a surface of the thin film encapsulating layer. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for JIN to teach or disclose Claim 1, based on the teachings of JIN. The motivation to do so would have been to improve optical coupling output of the device and also prevent water and oxygen exposure to the device (See JIN, ABSTRACT).
Regarding Claim 2: JIN teaches or discloses the display panel of claim 1, wherein the plurality of first buffer particles 221 are spaced from each other in the buffer body (FIG. 4).
Regarding Claim 3: JIN teaches or discloses the display panel of claim 1, wherein the buffer body is in a flowable colloidal state (JIN discloses the buffer body 
Regarding Claim 4: JIN teaches or discloses the display panel of claim 1, wherein the buffer body is in a compressible and non-flowable solid state (JIN discloses the buffer body as comprising buffer layer 240; Note JIN discloses “The organic buffer layer 240 can be made by organic material such as acrylic, hexamethyldisiloxane (HMDSO), polyacrylate, polycarbonate, polystyrene, etc.” which are compressible and non-flowable materials; See Column 5, line 19 – 22).
Regarding Claim 16: JIN teaches or discloses the display panel of claim 1. Regarding further wherein the buffer layer 240 has a thickness in a range from about 4 µm to about 20 µm – Examiner notes JIN teaches broadly that the buffer layer serves to  buffer stress generated due to bending or folding of the device. See Column 5, line 12 – 14, “The organic buffer layer is configured to buffer stress generated due to bending or folding of the device…”. JIN also teaches an embodiment of a thickness range of 2 – 3 µm for the buffer layer. See JIN, Column 5, line 33. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify JIN such that the buffer layer has a thickness in a range from about 4 µm to about 20 µm as recited by Claim 16, based on the teachings of JIN. The motivation to do so would have been prima facie obvious since JIN teaches the buffer layer serves to buffer stress resulting from bending or folding the device, and a person of ordinary skill in the art would seek to optimize the thickness based on other design parameters such as the anticipated amount of bending and folding and the thickness scale of other layers of the device. As KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007); MPEP § 2143 E; Examiner notes KSR International Co. v. Teleflex Inc. held that when there is a design need to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the result is not of innovation but of ordinary skill and common sense; See also In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
Regarding Claim 18: JIN teaches or discloses the display panel of claim 1, wherein the encapsulating unit 200 (FIG. 4) comprises a thin film encapsulating layer 210, the buffer layer 240 is stacked on the thin film encapsulating layer 210, and the thin film encapsulating layer 210 is sandwiched between the buffer layer 240 and the display substrate 100 (Column 5, line 6 – 35),
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over JIN, with further evidentiary support from KANG et al. (US 2011/0291116; pub. date December 1, 2011; This reference was cited in the prior office action).
Regarding Claim 19: JIN teaches or discloses the display panel of claim 1. Regarding further wherein the display substrate comprises a base substrate 100, a thin film transistor layer, and an organic electroluminescence member layer stacked from bottom to top, the thin film transistor layer is sandwiched between the base substrate and the organic electroluminescence member layer, and the buffer layer 240 is disposed on a side of the display substrate adjacent to the organic electroluminescence member layer – JIN is silent. JIN teaches buffer layer 240 is adjacent to the top surface of the display substrate 100 but is silent regarding further details of the display substrate 100.
JIN also teaches display substrate 100 can be a flexible top-emitting OLED device. See Column 3, line 14 – 26; and FIG. 4. Note in particular Column 3, line 22 “The OLED display device 100 can be a flexible top-emitting OLED device…”.  
It is commonly-known in the art for a flexible top-emitting OLED device to comprise a base substrate, a thin film transistor layer, and an organic electroluminescence member layer stacked from bottom to top. For further evidentiary support, see KANG et al., FIG. 4, which teaches, in the same field of endeavor (“flexible OLED displays”, [0036]), a base substrate 111, a thin film transistor layer 20 ([0054], “driving thin film transistor 20), and an organic electroluminescence member layer 70 ([0062], “organic light emitting diode”) stacked from bottom to top, the thin film transistor layer 70 is sandwiched between the base substrate 111 and the organic electroluminescence member layer 70.

    PNG
    media_image2.png
    523
    647
    media_image2.png
    Greyscale



It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify JIN to achieve Claim 19 based on common-knowledge in the art, as evidenced by KANG et al. The motivation to do so would have been to provide a thin-film-transistor driving circuit layer operation of the device.
Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5 – 15 are allowed. 
The following is an examiner’s statement of reasons for allowance (37 CFR 1.104(e) and MPEP §1302.14): 
Regarding dependent Claim 17, the prior art of record does not disclose nor render obvious a display panel as recited by Claim 16, further such that each first buffer particle is designed to have a diameter that is half of a thickness of the buffer layer, and a distribution density of the first buffer particles is in a range from about 500 pcs/mm2 to about 50000 pcs/mm2.
Regarding independent Claim 5, the prior art of record does not disclose nor render obvious a display panel as recited by Claim 5, further including wherein the at least one buffer layer further comprises at least one second buffer particle disposed within one of the first buffer particles.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813
/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813